Citation Nr: 1620134	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Service connection for residuals, cancer to the back of the tongue, to include as a result of exposure to herbicides.

2.  Evaluation of posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.

3.  Service connection for tinnitus.

4.  Service connection for bilateral hearing loss.

5.  Service connection for nystagmus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In a November 2012 VA Form 9 Substantive Appeal, the Veteran requested to testify before a Veterans Law Judge at a hearing. See 38 C.F.R. § 20.700 (2015).  In a February 2013 VA From 9, the Veteran again requested a hearing concerning the issues on appeal.  In a November 2014 statement, the Veteran requested a videoconference hearing, rather than a Travel Board hearing.

While a hearing was scheduled for January 2016, a review of the record indicates that the letter sent in December 2015 to notify the Veteran of the date and location of the hearing was returned as undeliverable by the United States Postal Service.  The Veteran did not appear at his scheduled January 2016 hearing.

The Board notes that the address to which the notification was sent was the proper and last-known address of the Veteran; the mistake resulting in the failure to deliver the letter appears to be that of the U.S. Post Office.  Regardless, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for his requested hearing.  Therefore, remand is required in this case in order to schedule the Veteran for a hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's mailing address. 

2.  Schedule the Veteran for a Board videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a)(2015). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


